This petitioner made application for the writ of habeas corpus in order to obtain release from the Maryland House of Correction. Judge Sayler denied the application with the explanation that he is not required to issue the writ of habeas corpus except upon facts plainly stated in the petition showing meritorious grounds for the application.
Petitioner thereupon applied to the Court of Appeals for leave to appeal from the refusal of the writ. He has failed, however, to state any reason why this Court should grant leave to appeal.
It is now provided by statute that any person restrained from his lawful liberty within this State may complain to the Court or judge having jurisdiction and power to grant the writ of habeas corpus, and the Court or judge to whom such complaint is so made shall forthwith grant the writ of habeas corpus, "unless it appears from the complaint itself or the documents annexed that the petitioner would not be entitled to any relief." Laws of 1941, ch. 484, Code Supp. 1947, art. 42, sec. 3.
Inasmuch as petitioner has failed to allege any reason for his release, the application for leave to appeal must be denied.
Application denied, without costs.